DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2019, 06/05/2019, 08/29/2019, 12/13/2019, 11/11/2020, 02/23/2021, and 12/13/2021 were considered by the examiner.
	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3, 5, 11, 15, and 17 are objected to because of the following informalities:
In claim 1, the phrase, “…extend a irradiation area…” should likely be written as, “…extend an irradiation area…” and the phrase, “…the first scanner comprises nodding mirror which extend…” should likely be written as, “…the first scanner comprises a nodding mirror which extends
In claims 2 and 15, the phrase, “…includes irradiation path which is route of emitted laser…“ should likely be written as, “…includes an irradiation path which is a route of the emitted laser……” and the phrase, “…and reception path which is route of reflected laser…“ should likely be written as, “…and a reception path which is a route of the reflected laser …“
In claim 3, the phrase, “…includes irradiation portion…” should likely be written as, “…includes an irradiation portion…” and the phrase, “…and reception portion…” should likely be written as, “…and a reception portion…”
In claims 5, 11, and 17, the phrase, “…the reception portion of the rotating polygon mirror at least equal to…” should likely be written as, “…the reception portion of the rotating polygon mirror is at least equal to…”
In claim 11, the phrase, “…includes upper part, lower part and connection part…” should likely be written as, “…includes an upper part, a lower part and a connection part…”
In claim 17, the word “objet” should be written as “object”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 3 recites the limitation, “…wherein the line formed by meeting the irradiation area of the laser projected from the nodding mirror and the rotating polygon mirror…” as an independent clause. It is unclear what it meant by this limitation, and thus the claim becomes indefinite. The claim is being interpreted as limiting the irradiation area of the polygon mirror to the shape described in the specification and drawings. Please revise the language of this claim to better clarify what the inventor intends for the invention to be.

In addition to the above reasoning, claims 4-10 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (US 20180284237 A1).


	a laser emitting unit configured to emit a laser (FIG. 3A, light source 220, Paragraph [0034], States light sources can be lasers.);
	a first scanner configured to obtain the laser emitted by the laser emitting unit and continuously change a travel path of the laser so as to extend a irradiation area to a line shape (FIG. 3A, scan mirror 206, Paragraph [0098] The stated scan pattern would create an irradiation line.);
	a second scanner configured to obtain and continuously change the travel path of the laser projected from the first scanner which has a line-shaped irradiation area, so as to extend the irradiation area to a plane shape (FIG. 3A, polygon mirror 204, Paragraph [0099] The orthogonal rotation axes will lead to the plane irradiation area.); and
	a sensor configured to detect a laser reflected from an object located in a scanning area by the laser projected from the second scanner (FIG. 3A, input beam 232, Paragraph [0093]. The return beam is directed towards the receiver, which detects the light.), wherein the first scanner comprises nodding mirror which extend the irradiation area to a line shape by changing a travel path of the laser while nodding within a preset angle range (FIG. 3A,scan mirror 206, Paragraph [0098]), and wherein the second scanner comprises a rotating polygon mirror which changes the travel path of the laser which has the line-shaped irradiation area by rotating on one axis so as to extend the irradiation area to a plane shape (FIG. 3A, polygon mirror 204, Paragraph [0099]).

Claim 11 and 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (US 20190154816 A1).


	a body which is coupled to a driving unit and receives a driving force to rotate by the driving unit (FIG. 7, polygon mirror 12 and motor 32, Paragraph [0070]); and
	a reflecting surface for reflecting a received laser (FIGS. 10-12, reflective surfaces 18-24, Paragraph [0073]), wherein the body includes upper part, lower part and connection part connecting the upper part and the lower part (FIGS. 10-14. reflective surfaces 18-24, first wall 26, and second wall 28. First wall serves as the lower part, second wall serves as the upper part, and the reflective sides serve as the connecting part.), wherein the body rotates around a rotating shaft passing vertically through the center of the upper part and the lower part (FIGS. 6, 13, and 14, mirror axle 30. Paragraph [0070]), and wherein the reflecting surface is located on a side part excluding the upper and lower part of the body () and includes irradiation portion which acquires an emitted laser for distance measurement and reflects the laser to a scanning area (FIG. 25, output beams 110A and B. Paragraph [0097]. Irradiation portion can be defined where these beams are incident on the polygon mirror.) and reception portion which acquires a laser reflected by an object located in the scanning area and reflects the laser (FIG. 25, input beam 102A. Paragraph [0097]. Reception portion can be defined where these beams are incident on the polygon mirror.).

Regarding claim 12 Hughes et al. teaches the rotating polygon mirror of the claim 11, wherein a size of the reception portion of the rotating polygon mirror is at least equal or larger than a size of the irradiation portion (FIG. 25, input beam 102A and output beams 110A and B. Reception beam portion on the polygon mirror appears larger than the combined irradiating beam areas.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1), modified in view of Kawazoe et al. (US 20190025409 A1).

Regarding claim 2 Campbell et al. teaches the LiDAR device of the claim 1, wherein the LiDAR device includes irradiation path which is route of emitted laser from the laser emitting unit to the object which is placed in the scanning area (FIG. 3A, output beam 230) and reception path which is route of reflected laser from the object to the sensor (FIG. 3A, input beam 232), wherein the irradiation path is set to toward the scanning area sequentially through the nodding mirror and the rotating polygon mirror (FIG. 3A, output beam 230, Paragraph [0101]).

Campbell et al. fails to teach, but Kawazoe et al. does teach a light return path that avoids scanning mirrors used to direct the outgoing beam from the LiDAR device (FIG. 1, laser light L1 and reflected light R1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Campbell et al. with the simplified light return path taught by Kawazoe et al. The reasoning for this is that by designing the LiDAR system so the return path of the light beams avoids using the same scanning mirror that directed them outwards, the return sensor no longer needs to account for subsequent motion of the scanning mirror during the beams time 

Regarding claim 15 Campbell et al. teaches a light detection and ranging (LiDAR) device which measures a distance using a laser, the LiDAR device comprising:
	a laser emitting unit configured to emit a laser (FIG. 3A, light source 220, Paragraph [0034], States light sources can be lasers.);
	a first scanner configured to obtain the laser emitted by the laser emitting unit and continuously change a travel path of the laser so as to extend a irradiation area to a line shape (FIG. 3A, scan mirror 206, Paragraph [0098] The stated scan pattern would create an irradiation line.);
	a second scanner configured to obtain and continuously change the travel path of the laser projected from the first scanner which has a line-shaped irradiation area, so as to extend the irradiation area to a plane shape (FIG. 3A, polygon mirror 204, Paragraph [0099] The orthogonal rotation axes will lead to the plane irradiation area.); and
	a sensor configured to detect a laser reflected from an object located in a scanning area by the laser projected from the second scanner (FIG. 3A, input beam 232, Paragraph [0093]. The return beam is directed towards the receiver, which detects the light.), wherein the LiDAR device includes irradiation path which is route of emitted laser from the laser emitting unit to the object which is placed in the scanning area (FIG. 3A, output beam 230) and reception path which is route of reflected laser from the object to the sensor (FIG. 3A, input beam 232), wherein the irradiation path is set to toward the scanning area sequentially through the first scanner and the second scanner (FIG. 3A, output beam 230, Paragraph [0101]).



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Campbell et al. with the simplified light return path taught by Kawazoe et al. The reasoning for this is that by designing the LiDAR system so the return path of the light beams avoids using the same scanning mirror that directed them outwards, the return sensor no longer needs to account for subsequent motion of the scanning mirror during the beams time of flight, reducing the chances of possible missed readings due to the returning beam being aimed in the wrong direction.

Regarding claim 16 Campbell et al., as modified in view of Kawazoe et al., teaches the LiDAR device of the claim 15, wherein the second scanner comprises a rotating polygon mirror which changes the travel path of the laser which has a perpendicular line-shaped irradiation area by rotating on one axis so as to extend the irradiation area to a plane shape (Campbell et al., FIG. 3A, polygon mirror 204, Paragraph [0099] The orthogonal rotation axes will lead to the plane irradiation area.).


Claims 3-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1), modified in view of Kawazoe et al. (US 20190025409 A1) and Raz et al. (US 20160341399 A1).



Campbell et al. modified in view of Kawazoe et al. fails to teach, but Raz et al. does teach wherein the rotating polygon mirror includes irradiation portion which obtains the laser emitted by the first scanner and which reflects toward the scanning area (FIG. 5, light beams 142A-C. See area covered by these beams as the mirror rotates.) and reception portion which obtains the laser reflected by the object located in the scanning area and which reflects the laser toward the sensor (FIG. 5, reflections 552A-C, See area covered by these beams as the mirror rotates.), wherein the irradiation portion is located on the rotating polygon mirror in the shape of a plane extending a line in the direction of rotation of the rotating polygon mirror (FIG. 5, light beams 142A-C. Assume the nodding mirror from Hughes et al. is replacing the diffractive optical element 220 for creating the desired vertical pattern.), wherein the line formed by meeting the irradiation area of the laser projected from the nodding mirror and the rotating polygon mirror (FIG. 5, light beams 142A-C. Plane shape is formed by the beams reflecting from the nodding mirror and onto the polygon mirror.), and wherein the reception portion is located on the rotating polygon mirror in the shape of a plane extending a portion of the rotating polygon mirror which reflects the laser toward the sensor in the direction of rotation of the rotating polygon mirror (FIG. 5, reflections 552A-C, See area covered by these beams as the mirror rotates.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Campbell et al., and modified with the simplified light return path taught by Kawazoe et al., with the irradiation and reception light patterns taught by Raz et al. The reasoning for this is that by having the irradiation and reception areas atop one another, the 

Regarding claim 4 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 3, wherein the irradiation portion of the rotating polygon mirror is included in the irradiation path (Raz et al., FIG. 5, light beams 142A-C, This is inherent by the definition of the path and the portion.), and wherein the reception portion of the rotating polygon mirror is included in the reception path (Raz et al., FIG. 5, reflections 552A-C, This is inherent by the definition of the path and the portion.).

Regarding claim 5 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 3, wherein a size of the reception portion of the rotating polygon mirror at least equal to or larger than a size of the irradiation portion of the rotating polygon mirror (Raz et al., FIG. 5, light beams 142A-C and reflections 552A-C. Areas impinged by the outgoing and incoming beams appear equal in size.).

Regarding claim 6 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 3, wherein one of the irradiation portion and the reception portion is located on a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Raz et al., FIG. 5, reflections 552A-C, Place an arbitrary plane at the bottom of the reflected beams.), and the other is located below a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Raz et al., FIG. 5, light beams 142A-C, The incoming beams would all be below this plane.).



Regarding claim 8 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 6, wherein a height of the rotating polygon mirror is at least equal or larger than a value of the sum of a height of the irradiation portion and the reception portion (Raz et al., FIG. 5, light beams 142A-C and reflections 552A-C. Mirror is taller than the combined heights of both beam reflecting areas.).

Regarding claim 9 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 8, wherein the height of the irradiation portion is decided based on the preset angle of the nodding mirror and a distance between the nodding mirror and the rotating polygon mirror (Raz et al., FIG. 5, light beams 142A-C. Those are inherently the two factors that will determine what portion of the polygon mirror is irradiated.).

Regarding claim 10 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 8, wherein the height of the reception portion is decided based on a size of the sensor (Raz et al., FIG. 5, reflections 552A-C, If the reception portion is defined as the area that returns the beams to the sensor, then this is inherent.).

Regarding claim 17 Campbell et al., as modified in view of Kawazoe et al., teaches the LiDAR device of the claim 16.

Campbell et al. modified in view of Kawazoe et al. fails to teach, but Raz et al. does teach wherein the rotating polygon mirror includes irradiation portion which obtains the laser emitted by the first scanner and which reflects toward the scanning area (FIG. 5, light beams 142A-C. See area covered by these beams as the mirror rotates.) and reception portion which obtains the laser reflected by the object located in the scanning area and which reflects the laser toward the sensor (FIG. 5, reflections 552A-C, See area covered by these beams as the mirror rotates.), wherein the rotating polygon mirror includes irradiation portion which obtains and reflects the laser emitted by the first scanner toward the scanning area (FIG. 5, light beams 142A-C. See area covered by these beams as the mirror rotates.) and reception portion which obtains and reflects the laser reflected by the objet located in the scanning area toward the sensor (FIG. 5, reflections 552A-C, See area covered by these beams as the mirror rotates.), wherein the irradiation portion is located on the rotating polygon mirror in the shape of a plane extending a line shaped irradiation area formed by the laser projected from the nodding mirror to meet the rotating polygon mirror in the direction of rotation of the rotating polygon mirror (FIG. 5, light beams 142A-C. Assume the nodding mirror from Hughes et al. is replacing the diffractive optical element 220 for creating the desired vertical pattern.), wherein the reception portion is located on the rotating polygon mirror in the shape of a plane extending a portion of the rotating polygon mirror which reflects the laser toward the sensor in the direction of rotation of the rotating polygon mirror (FIG. 5, reflections 552A-C, See area covered by these beams as the mirror rotates.), wherein the irradiation portion is included in the irradiation path (FIG. 5, light beams 142A-C, This is inherent by the definition of the path and the portion.), and wherein the reception portion is included in the reception path (FIG. 5, reflections 552A-C, This is inherent by the definition of the path and the portion.).



Regarding claim 18 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 17, wherein a size of the reception portion of the rotating polygon mirror is at least equal or larger than a size of the irradiation portion (Raz et al., FIG. 5, light beams 142A-C and reflections 552A-C. Areas impinged by the outgoing and incoming beams appear equal in size.).

Regarding claim 19 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 17, wherein one of the irradiation portion and the reception portion is located on a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Raz et al., FIG. 5, reflections 552A-C, Place an arbitrary plane at the bottom of the reflected beams.), and the other is located below the virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Raz et al., FIG. 5, light beams 142A-C, The incoming beams would all be below this plane.).

Regarding claim 20 Campbell et al., as modified in view of Kawazoe et al. and Raz et al., teaches the LiDAR device of the claim 19, wherein a height of the rotating polygon mirror is at least equal or longer than a value of the sum of a height of the irradiation portion and the reception portion (Raz et al., FIG. 5, light beams 142A-C and reflections 552A-C. Mirror is taller than the combined heights of both beam reflecting areas.), wherein the height of the irradiation portion is decided based on a difference of .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190154816 A1), modified in view of Raz et al. (US 20160341399 A1).

Regarding claim 13 Hughes et al. teaches 13 the rotating polygon mirror of the claim 11.

Hughes et al. fails to teach, but Raz et al. does teach wherein one of the irradiation portion and the reception portion is located on a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (FIG. 5, reflections 552A-C, Place an arbitrary plane at the bottom of the reflected beams.), and the other is located below the virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (FIG. 5, light beams 142A-C, The incoming beams would all be below this plane.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the polygon mirror taught by Hughes et al., with the vertical irradiation and reception patterns taught by Raz et al. The reasoning for this is that by having the irradiation and reception areas atop one another, the designer can similarly stack the emitter and sensor atop one another, predictably reducing the footprint of a possible scanning device.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-19 of application 16/709,729 (App ‘729). This is a provisional obviousness type double patenting rejection since the conflicting claims have not yet been patented. 

Specifically, claims 1-19 of App ‘729 are directed to a LiDAR scanning system utilizing multiple scanning apparatuses including a nodding mirror and a rotating polygonal mirror. The present application is directed to the same subject matter with substantially similar features. The claims of the present application are either anticipated by App ‘729 or are obvious variants of App ‘729 in view of prior arts provided in the record. Further, App ‘729 is a continuation application of the application for the present application. Since the claims were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.

Take claim 1 as an example, the following is a limitation by limitation comparison to show claim 1 is anticipated by claims 1 and 7 of App ‘729 (the difference is in the bold text).
Instant, Claim 1
App ‘729, Claims 1 and 7
A light detection and ranging (LiDAR) device which measures a distance using a laser, comprising:

a laser emitting unit configured to emit a laser;


a first scanner configured to obtain the laser emitted by the laser emitting unit and continuously change a travel path of the laser so as to extend a irradiation area to a line shape;



a second scanner configured to obtain and continuously change the travel path of the laser projected from the first scanner which has a line-shaped irradiation area, so as to extend the irradiation area to a plane shape; and





a sensor configured to detect a laser reflected from an object located in a scanning area by the laser projected from the second scanner, 

wherein the first scanner comprises nodding mirror which extend the irradiation area to a line shape by changing a travel path of the laser while nodding within a preset angle range, and 







which has the line-shaped irradiation area by rotating on one axis so as to extend the irradiation area to a plane shape.
(lidar) device which measures a distance using a laser comprising: 

[Claim 1] a laser emitting unit configured to emit a laser; 

[Claim 1] a scanner configured to obtain and reflect the laser emitted from the laser emitting unit and continuously change a flight path of the laser to expand a scanning area; and (The described first scanner would inherently have a line-shaped irradiation area

[Claim 7] The lidar device of claim 1, wherein the lidar device further comprising: a second scanner configured to obtain and reflect the laser reflected from the nodding mirror scanner and continuously change a flight path of the laser to expand the scanning area in a first direction; (The described first scanner would inherently have a line-shaped irradiation area).


[Claim 1] a sensor configured to detect the laser reflected from an object located in the scanning area; 

[Claim 1] wherein the scanner includes a nodding mirror which nods within a preset angle range, wherein the nodding mirror includes a reflective surface configured to change the flight path of the laser, wherein a size of the reflective surface is less than or equal to the maximum diameter of the laser, and wherein a intensity of the laser which is obtained and reflected from the nodding mirror is different depending on an inclination angle of the nodding mirror.


includes a rotating polygon mirror configured to rotate about one axis set in a second direction and change a flight path of the laser in the first direction (The described first scanner would inherently have a line-shaped irradiation area).


[Claim 7] a sensor configured to detect the laser reflected from an object located in the scanning area; wherein the first scanner includes a nodding mirror which nods within a preset angle range; wherein the nodding mirror includes a reflective surface configured to change the flight path of the laser, wherein a size of the reflective surface is less than or equal to the maximum diameter of the laser, wherein a intensity of the laser which is obtained and reflected from the nodding mirror is different depending on an inclination angle of the nodding mirror,


All other claims can be mapped to the claims of App ‘729 similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645